                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01062-PAB

KENNETH D. MACKEY,

       Applicant,

v.

MATTHEW HANSON and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

       Respondents.


            ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


       Applicant Kenneth D. Mackey is a prisoner in the custody of the Colorado

Department of Corrections. Mr. Mackey has filed pro se an Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254, Docket No. 1, challenging the validity of

his conviction in Arapahoe County District Court, Case Number 2013CR2631. On July

31, 2019, Respondents filed an Answer, Docket No. 24, and on September 10, 2019,

Mr. Mackey filed a Reply, Docket No. 27.

       After reviewing the record, including the Application, the Answer, the Reply, and

the state court record, the Court concludes Mr. Mackey is not entitled to relief on his

remaining claims.

I. BACKGROUND

       Mr. Mackey was convicted by a jury of first degree murder after deliberation,

felony murder, attempted first degree murder after deliberation, two counts of

aggravated robbery, first degree burglary, conspiracy to commit aggravated robbery,
conspiracy to commit first degree burglary, and second degree aggravated motor

vehicle theft. The following brief description of the offenses and investigation is taken

from the opinion of the Colorado Court of Appeals on direct appeal.

                      The victim was a drug dealer. He and Jennifer Mack
              went to bed in the living room of his apartment one evening.
              They awoke in the middle of the night when two men forcibly
              entered the apartment and attempted to rob the victim. The
              victim retrieved a gun and shot one of the intruders before
              running out of the apartment. The remaining intruder
              followed him out before returning to the apartment and
              attempting to rouse the injured intruder. He then turned to
              Mack and asked where the victim kept his money and car
              keys. After Mack told him, the intruder retrieved the keys
              and shot Mack in the chest. He fled in the victim’s car.

                     The victim was found by police in a nearby alleyway.
              He had been shot three times and ultimately died at a
              hospital. The other intruder also died, and Mack survived.

                      After an investigation sparked by a tip from a
              confidential informant, the People concluded that defendant
              was the second intruder, who followed the victim outside and
              shot him, shot Mack, and then drove away in the victim’s car.
              Defendant was ultimately charged and convicted for his role
              in the robbery and shooting.

Docket No. 7-4 at 2-3. Mr. Mackey was sentenced to life in prison without the

possibility of parole. On March 29, 2018, the Colorado Court of Appeals affirmed the

judgment of conviction. See Docket No. 7-4. On September 10, 2018, the Colorado

Supreme Court denied Mr. Mackey’s petition for writ of certiorari on direct appeal. See

Docket No. 7-3.

       Mr. Mackey asserts three claims in the Application. Claim one is a Fourth

Amendment claim in which he contends the trial court erroneously denied his motion to



                                            2
suppress GPS data procured by an allegedly illegal search. Mr. Mackey contends in

claim two that his state and federal constitutional rights to a fair trial were violated by

admission of prejudicial evidence of other misconduct. Finally, he contends in claim

three that his Sixth Amendment right to counsel was violated because he was

effectively compelled to proceed pro se after the trial court denied his motion for

substitution of counsel. The Court previously entered an Order, Docket No. 16,

dismissing claim two. Additional facts pertinent to the remaining claims are set forth

below.

II. STANDARDS OF REVIEW

         The Court must construe the Application and other papers filed by Mr. Mackey

liberally because he is not represented by an attorney. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

the Court should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

         Title 28 U.S.C. § 2254(d) provides that a writ of habeas corpus may not be

issued with respect to any claim that was adjudicated on the merits in state court unless

the state court adjudication:

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law,
               as determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an
               unreasonable determination of the facts in light of the
               evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Mr. Mackey bears the burden of proof under § 2254(d). See

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).


                                              3
       The Court’s inquiry is straightforward “when the last state court to decide a

prisoner’s federal claim explains its decision on the merits in a reasoned opinion.”

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). “In that case, a federal habeas court

simply reviews the specific reasons given by the state court and defers to those reasons

if they are reasonable.” Id. When the last state court decision on the merits “does not

come accompanied with those reasons,” . . . the federal court should ‘look through’ the

unexplained decision to the last related state-court decision that does provide a relevant

rationale [and] presume that the unexplained decision adopted the same reasoning.”

Id. The presumption may be rebutted “by showing that the unexplained affirmance

relied or most likely did rely on different grounds than the lower state court’s decision,

such as alternative grounds for affirmance that were briefed or argued to the state

supreme court or obvious in the record it reviewed.” Id.

       The threshold question the Court must answer under § 2254(d)(1) is whether Mr.

Mackey seeks to apply a rule of law that was clearly established by the Supreme Court

at the time his conviction became final. See Williams v. Taylor, 529 U.S. 362, 390

(2000). Clearly established federal law “refers to the holdings, as opposed to the dicta,

of [the Supreme] Court’s decisions as of the time of the relevant state-court decision.”

Id. at 412. Furthermore,

              clearly established law consists of Supreme Court holdings
              in cases where the facts are at least closely-related or
              similar to the case sub judice. Although the legal rule at
              issue need not have had its genesis in the closely-related or
              similar factual context, the Supreme Court must have
              expressly extended the legal rule to that context.



                                             4
House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no clearly

established federal law, that is the end of the Court’s inquiry pursuant to § 2254(d)(1).

See id. at 1018.

       If a clearly established rule of federal law is implicated, the Court must determine

whether the state court’s decision was contrary to or an unreasonable application of that

clearly established rule of federal law. See Williams, 529 U.S. at 404-05.

                     A state-court decision is contrary to clearly
              established federal law if: (a) “the state court applies a rule
              that contradicts the governing law set forth in Supreme Court
              cases”; or (b) “the state court confronts a set of facts that are
              materially indistinguishable from a decision of the Supreme
              Court and nevertheless arrives at a result different from [that]
              precedent.” Maynard [v. Boone], 468 F.3d [665,] 669 [(10th
              Cir. 2006)] (internal quotation marks and brackets omitted)
              (quoting Williams, 529 U.S. at 405, 120 S. Ct. 1495). “The
              word ‘contrary’ is commonly understood to mean
              ‘diametrically different,’ ‘opposite in character or nature,’ or
              ‘mutually opposed.’” Williams, 529 U.S. at 405, 120 S. Ct.
              1495 (citation omitted).

                      A state court decision involves an unreasonable
              application of clearly established federal law when it
              identifies the correct governing legal rule from Supreme
              Court cases, but unreasonably applies it to the facts. Id. at
              407-08, 120 S. Ct. 1495.

House, 527 F.3d at 1018.

       The Court’s inquiry pursuant to the “unreasonable application” clause is an

objective inquiry. See Williams, 529 U.S. at 409-10. “[A] federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that

the relevant state-court decision applied clearly established federal law erroneously or

incorrectly. Rather that application must also be unreasonable.” Id. at 411. A


                                             5
decision is objectively unreasonable “only if all fairminded jurists would agree that the

state court got it wrong.” Stouffer v. Trammel, 738 F.3d 1205, 1221 (10th Cir. 2013)

(internal quotation marks omitted). Furthermore,

              [E]valuating whether a rule application was unreasonable
              requires considering the rule’s specificity. The more
              general the rule, the more leeway courts have in reaching
              outcomes in case-by-case determinations. [I]t is not an
              unreasonable application of clearly established Federal law
              for a state court to decline to apply a specific legal rule that
              has not been squarely established by [the Supreme] Court.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation

omitted). In conducting this analysis, the Court “must determine what arguments or

theories supported or . . . could have supported[] the state court’s decision” and then

“ask whether it is possible fairminded jurists could disagree that those arguments or

theories are inconsistent with the holding in a prior decision of [the Supreme] Court.”

Id. at 102. In addition, “review under § 2254(d)(1) is limited to the record that was

before the state court that adjudicated the claim on the merits.” Cullen, 563 U.S. at

181.

       Under this standard, “only the most serious misapplications of Supreme Court

precedent will be a basis for relief under § 2254.” Maynard, 468 F.3d at 671; see also

Richter, 562 U.S. at 102 (stating “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable”).

              As a condition for obtaining habeas corpus from a federal
              court, a state prisoner must show that the state court’s ruling
              on the claim being presented in federal court was so lacking
              in justification that there was an error well understood and
              comprehended in existing law beyond any possibility for


                                              6
              fairminded disagreement.

Richter, 562 U.S. at 103.

       Section 2254(d)(2) allows the Court to grant a writ of habeas corpus only if the

relevant state court decision was based on an unreasonable determination of the facts

in light of the evidence presented to the state court. Pursuant to § 2254(e)(1), the

Court presumes the state court’s factual determinations are correct and Mr. Mackey

bears the burden of rebutting the presumption by clear and convincing evidence. The

presumption of correctness applies to factual findings of the trial court as well as state

appellate courts. See Al-Yousif v. Trani, 779 F.3d 1173, 1181 (10th Cir. 2015). The

presumption of correctness also applies to implicit factual findings. See Ellis v.

Raemisch, 872 F.3d 1064, 1071 n.2 (10th Cir. 2017). “The standard is demanding but

not insatiable . . . [because] ‘[d]eference does not by definition preclude relief.’” Miller-

El v. Dretke, 545 U.S. 231, 240 (2005) (quoting Miller-El v. Cockrell, 537 U.S. 322, 340

(2003)).

       Finally, the Court’s analysis is not complete even if Mr. Mackey demonstrates

the state court decision is contrary to or an unreasonable application of clearly

established federal law or was based on an unreasonable determination of the facts in

light of the evidence presented. See Harmon v. Sharp, 936 F.3d 1044, 1056 (10th Cir.

2019). If the requisite showing under § 2254(d) is made, the Court must consider the

merits of the constitutional claim de novo. See id. at 1056-57.

       Similarly, if a claim was not adjudicated on the merits in state court, and if the

claim also is not procedurally barred, the Court must review the claim de novo and the


                                              7
deferential standards of § 2254(d) do not apply. See id. at 1057. However, even if a

claim is not adjudicated on the merits in state court, the Court still must presume the

state court’s factual findings pertinent to the claim are correct under § 2254(e). See

id.

III. MERITS OF APPLICANT’S REMAINING CLAIMS

       A. Claim One

       Mr. Mackey contends in claim one that his Fourth Amendment rights were

violated because the trial court erroneously denied his motion to suppress GPS data

procured by an allegedly illegal search. The Colorado Court of Appeals recounted the

facts pertinent to this claim as follows:

                     At the time of the shooting, defendant was wearing a
              GPS monitor around his ankle. The ankle monitor was a
              condition of bond in an unrelated Denver case. After an
              informant notified the Aurora Police Department of
              defendant’s potential involvement in the shooting, the
              Department contacted Denver County Pre-Trial Services
              and requested the monitor’s tracking data from the night of
              the shooting. The data revealed defendant was at the
              victim’s house when the victim was shot.

                     Before trial, defendant moved to suppress the GPS
              data, arguing that it was obtained in violation of the Fourth
              Amendment of the United States Constitution and article II,
              section 7 of the Colorado Constitution.

                    After a hearing, the trial court denied defendant’s
              motion, reasoning that defendant did not have a reasonable
              expectation of privacy in the monitor’s tracking data. The
              People ultimately introduced the data at trial.

Docket No. 7-4 at 3-4. Mr. Mackey does not dispute the accuracy of this factual

description, which the Court presumes is correct. See 28 U.S.C. § 2254(e)(1).


                                             8
       The Colorado Court of Appeals also concluded Mr. Mackey did not have a

reasonable expectation of privacy in the GPS data from his ankle monitor and affirmed

the trial court’s order denying the motion to suppress. Docket No. 7-4 at p.10. In

support of this conclusion, the state court noted that Mr. Mackey agreed to wear the

ankle monitor to maintain his freedom in the Denver case and was aware that the

tracking information could be shared with other agencies. Docket No. 7-4 at 8-10.

       Respondents argue that claim one must be dismissed pursuant to Stone v.

Powell, 428 U.S. 465 (1976). Under Stone, “where the State has provided an

opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner may

not be granted federal habeas corpus relief on the ground that evidence obtained in an

unconstitutional search or seizure was introduced at his trial.” Id. at 494 (footnotes

omitted); see also Miranda v. Cooper, 967 F.2d 392, 401 (10th Cir. 1992). A full and

fair opportunity to litigate a Fourth Amendment claim in state court includes the

procedural opportunity to litigate the claim as well as a full and fair evidentiary hearing.

See Miranda, 967 F.2d at 401. A full and fair opportunity to litigate also “contemplates

recognition and at least colorable application of the correct Fourth Amendment

constitutional standards.” Gamble v. Oklahoma, 583 F.2d 1161, 1165 (10th Cir.

1978). It is Mr. Mackey’s burden to demonstrate he was denied a full and fair

opportunity to litigate his Fourth Amendment claim in state court. See Young v.

Conway, 715 F.3d 79, 92 (2d Cir. 2013) (Raggi, Circuit J., dissenting from denial of

reh’g en banc); Peoples v. Campbell, 377 F.3d 1208, 1224 (11th Cir. 2004); Sanna v.

Dipaolo, 265 F.3d 1, 8 (1st Cir. 2001); Woolery v. Arave, 8 F.3d 1325, 1328 (9th Cir.


                                              9
1993); Davis v. Blackburn, 803 F.2d 1371, 1372 (5th Cir. 1986) (per curiam); Doleman

v. Muncy, 579 F.2d 1258, 1266 (4th Cir. 1978).

       Mr. Mackey fails to demonstrate he did not have a full and fair opportunity to

litigate his Fourth Amendment claim in the state court proceedings. The record before

the Court demonstrates Mr. Mackey had a procedural opportunity to litigate his Fourth

Amendment claim in state court and that he took advantage of that opportunity. In

particular, Mr. Mackey raised the Fourth Amendment claim in a motion to suppress, the

trial court held a hearing on the motion to suppress, and Mr. Mackey raised the Fourth

Amendment claim on appeal.

       Mr. Mackey also fails to demonstrate that the state courts did not make

colorable application of the correct Fourth Amendment standards. Once again, the

record before the Court demonstrates the Colorado Court of Appeals thoughtfully

considered and applied appropriate Supreme Court precedent to conclude the motion

to suppress properly was denied. As noted above, the state court reasoned that the

Fourth Amendment claim lacked merit because Mr. Mackey did not have a legitimate

expectation of privacy in the GPS data collected by the ankle monitor he agreed to

wear as a condition of his pretrial release in another case. This is consistent with

Supreme Court precedent providing that “a person has no legitimate expectation of

privacy in information he voluntarily turns over to third parties.” Smith v. Maryland,

442 U.S. 735, 743-44 (1979).

       To the extent Mr. Mackey contends his rights were violated because the state

court failed to apply Carpenter v. United States, 138 S. Ct. 2206 (2018), the Court


                                            10
notes that Carpenter was not clearly established federal law at the relevant time

because the Supreme Court decided Carpenter after the Colorado Court of Appeals

addressed Mr. Mackey’s claim on the merits. It is true that Carpenter was decided

while Mr. Mackey’s petition for writ of certiorari to the Colorado Supreme Court on

direct appeal was pending and that Mr. Mackey filed supplemental authority asking the

Colorado Supreme Court to consider the decision in Carpenter after it was announced.

However, in Greene v. Fisher, 565 U.S. 34, 35 (2011), the Supreme Court determined

that clearly established federal law under § 2254(d)(1) does not include Supreme Court

decisions “that are announced after the last adjudication of the merits in state court but

before the defendant’s conviction becomes final.” Therefore, the fact that the

Colorado Court of Appeals did not consider Carpenter does not demonstrate a failure

to make colorable application of the correct Fourth Amendment standards. In any

event, because Carpenter addressed cell-site location information from cell phones

and not GPS data collected by means of an ankle monitor an individual agreed to wear

as a condition of bond, Carpenter does not alter the correct Fourth Amendment

standards actually applied by the Colorado Court of Appeals. See House, 527 F.3d at

1016 (“clearly established law consists of Supreme Court holdings in cases where the

facts are at least closely-related or similar to the case sub judice.”).

       To the extent Mr. Mackey relies on the decision of the United States District

Court for the Eastern District of New York in United States v. Lambus, 251 F. Supp.3d

470 (E.D.N.Y. 2017), the Court notes the district court’s decision to suppress GPS data

from a parolee’s ankle monitor was reversed on appeal. More specifically, the United


                                              11
States Court of Appeals for the Second Circuit concluded on appeal that “the GPS

generated data should not have been suppressed” because the defendant, a parolee

who consented to the use of a GPS tracking device attached to his ankle to avoid

being sent back to prison, “had no reasonable or legitimate expectation of privacy that

was violated by such monitoring.” United States v. Lambus, 897 F.3d 368, 412 (2d

Cir. 2018). Thus, the Eastern District of New York’s decision is no longer good law

and reliance on that decision is misplaced.

       Because Mr. Mackey fails to demonstrate he was denied a full and fair

opportunity to litigate his Fourth Amendment claim in state court, consideration of claim

one is barred by Stone. See Smallwood v. Gibson, 191 F.3d 1257, 1265 (10th Cir.

1999) (Stone bar applied when the state courts “thoughtfully considered the facts

underlying [the] Fourth Amendment claim and rejected the claim on its merits, applying

the appropriate Supreme Court precedent”). Ultimately, Mr. Mackey’s real argument

with respect to claim one is a substantive disagreement with the resolution of that claim

by the state courts. However, disagreement with a state court’s resolution of a Fourth

Amendment claim is not enough to overcome the bar in Stone. See Matthews v.

Workman, 577 F.3d 1175, 1194 (10th Cir. 2009) (rejecting petitioner’s argument that

the state court misapplied Fourth Amendment doctrine in reaching wrong conclusions

about probable cause because that was not the proper question under Stone); see also

Pickens v. Workman, 373 F. App’x 847, 850 (10th Cir. 2010) (stating that “[t]he

opportunity for full and fair litigation is not defeated merely because a participant might

prefer a different outcome”). Thus, Mr. Mackey is not entitled to relief with respect to


                                              12
claim one.

       B. Claim Three

       Mr. Mackey contends in claim three that his Sixth Amendment right to counsel

was violated because he was effectively compelled to proceed pro se after the trial

court denied his motion for substitute counsel. According to Mr. Mackey, there was a

complete breakdown in communication with his public defender, who failed to discuss

the discovery and information regarding his case in order that Mr. Mackey could assist

in his defense. Mr. Mackey further alleges that the trial court initially agreed to appoint

substitute counsel, but subsequently forced him to choose between either proceeding

with the public defender or proceeding pro se based on a determination that there was

no ethical conflict.

       The Colorado Court of Appeals described the facts relevant to this claim as

follows:

                       During a motions hearing, defendant expressed
               concern about his representation by the public defender’s
               office. The court closed the hearing to hear argument from
               defendant and counsel. Defendant complained, specifically,
               that counsel had failed to (1) provide him with a copy of the
               charges; (2) provide him with a copy of the witness list; (3)
               act to prevent Denver Pre-Trial Services from turning over
               his GPS monitor data to police; and (4) pursue a “gag order”
               defendant had requested. Defendant also generally
               complained in various earlier hearings that counsel had
               failed to provide him with the entirety of discovery in his
               case.

                      Counsel responded that he had informed defendant of
               the charges at a prior hearing, and that he had made the
               witness list available to defendant but did not give defendant
               a hard copy because he was concerned about defendant’s


                                            13
ability to maintain confidentiality in jail. Further, as to the
GPS data, counsel explained that he (1) believed Denver
Pre-Trial Services had already turned over defendant’s GPS
data to police before counsel had become involved in the
case; (2) had filed a motion to prevent further disclosure of
the GPS data without a court order (which was denied); and
(3) had notified the relevant entities that defendant did not
consent to the further release of GPS data. As to the gag
order, counsel explained that (1) the case was suppressed
on Courtlink and thus would not return results on a search
for defendant’s name; (2) he was unaware of any
disclosures to the media by the prosecution or by police after
charges were filed; and (3) media attention had died down
and “that is . . . a hornet’s nest I don’t want to kick” by
pursuing a gag order.

       The court ultimately found that defendant had not
established good cause for the substitution of counsel
because there was not a complete breakdown in
communication between defendant and counsel. The court
also informed defendant that he had the option of
proceeding pro se if he desired.

       Defendant later filed a pro se motion to waive his right
to counsel and proceed pro se. The court held a hearing on
the motion. At the hearing, defendant requested
representation by alternate defense counsel and, if his
request was not granted, that he be allowed to proceed pro
se. He expressed concern that his public defenders’
caseload would prevent them from adequately preparing his
case, and he made more specific allegations that he
generally characterized as examples of a breakdown in
communication. After hearing statements from counsel in
reply and engaging in a lengthy colloquy with defendant, the
court ultimately allowed the public defender to withdraw from
the case.

       At a later hearing, the court granted defendant
additional time to decide whether he wanted to proceed with
the public defender or proceed pro se. Ultimately,
defendant elected to proceed pro se, and the court
appointed advisory counsel.



                              14
Docket No. 7-4 at 13-15.

       The Sixth Amendment to the United States Constitution provides that, “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of

Counsel for his defence.” The right to counsel includes not only the right to retain

counsel, but also the right of an indigent defendant to have counsel appointed for him

at state expense. Gideon v. Wainwright, 372 U.S. 335 (1963). With respect to the

issue of substitute counsel, a criminal defendant has a constitutional right to

representation by counsel that is free from conflicts of interest. See Cuyler v. Sullivan,

446 U.S. 335, 348 (1980).

       Mr. Mackey argued on direct appeal that the trial court erred in finding there was

not a complete breakdown in communication and that, as a result, he was effectively

compelled to proceed pro se. The Colorado Court of Appeals recognized that Mr.

Mackey has a Sixth Amendment right to counsel and rejected his arguments for the

following reasons:

                       When a defendant objects to appointed counsel, the
              trial court has an obligation to inquire into the reasons for the
              dissatisfaction. People v. Arguello, 772 P.2d 87, 94 (Colo.
              1989). The trial court is required to permit substitution of
              counsel if the defendant establishes “good cause, such as
              . . . a complete breakdown of communication . . . which
              leads to an apparently unjust verdict.” Id. (quoting McKee v.
              Harris, 649 F.2d 927, 931 (2d Cir. 1981)). A breakdown in
              communications is “complete,” thus requiring substitution of
              counsel, when it prevents the defendant’s existing counsel
              from putting on an adequate defense. Bergerud, 223 P.3d
              at 694.

                     Defendant’s primary concern on appeal appears to be
              that counsel “failed to discuss the discovery and information


                                             15
              regarding the case with [defendant] so that he could assist in
              his defense . . . . [A]nd this failure to communicate was not
              merely a strategic difference.”

                       However, criminal defendants are not accorded an
              unqualified right to personally review all discovery materials,
              and the failure of counsel to show defendant all discovery
              materials does not constitute good cause for substitution of
              counsel. See People v. Krueger, 2012 COA 80, ¶¶ 17-21.
              Moreover, mere communication difficulties – especially in the
              early stages of a case – are insufficient to establish a
              complete breakdown in communication. See People v.
              Johnson, 2016 COA 15, ¶ 32. Nor are allegedly infrequent
              visits from counsel. Id.

                      Defendant does not point to any evidence in the
              record to support the allegation that counsel wholly failed to
              discuss discovery with him. Similarly, defendant does not
              advance any argument or indicate any record support for the
              contention that perceived issues with communication
              resulted from anything other than strategic concerns. In
              fact, counsel asserted that any supposed failure to provide
              defendant with discovery materials was because defendant
              was incarcerated, and there was no guarantee of privacy or
              confidentiality.

                    We see nothing in the record to support the
              conclusion that the communication issues between
              defendant and counsel were substantial enough to
              undermine counsel’s ability to adequately represent
              defendant. For the same reasons, we reject defendant’s
              contention that he was “effectively compelled” to proceed pro
              se. We therefore affirm the trial court’s denial of
              defendant’s request for substitution of counsel.

Docket No. 7-4 at 16-18 (footnote omitted; brackets in original).

       Mr. Mackey does not challenge the state court’s recitation of the relevant facts

describing his dissatisfaction with counsel and the issues that led to his request for

substitution of counsel. The Court presumes those facts are correct and Mr. Mackey



                                            16
fails to demonstrate the state court’s determination regarding the absence of an actual

conflict of interest with counsel is based on an unreasonable determination of the facts

in light of the evidence presented under § 2254(d)(2). In any event, the Court’s review

of the state court record confirms that no actual conflict of interest existed and that Mr.

Mackey merely disagreed with the manner in which appointed counsel was handling

his case.

       Because there was no actual conflict of interest, the state court’s determination

that Mr. Mackey’s Sixth Amendment rights were not violated is not contrary to or an

unreasonable application of clearly established Supreme Court law under § 2254(d)(1).

The Supreme Court has recognized at least the possibility of a conflict of interest

between a criminal defendant and his or her attorney in various circumstances. See,

e.g., Mickens v. Taylor, 535 U.S. 162, 164-65 (2002) (recognizing a “potential conflict

of interest” when appointed counsel previously represented the murder victim in a

separate case); Wood v. Georgia, 450 U.S. 261, 270-72 (1981) (suggesting strong

“possibility of a conflict of interest” when defendants were represented by a lawyer

hired by their employer); Cuyler, 446 U.S. at 348 (“Since a possible conflict inheres in

almost every instance of multiple representation, a defendant who objects to multiple

representation must have the opportunity to show that potential conflicts impermissibly

imperil his right to a fair trial.”). However, Mr. Mackey fails to identify any clearly

established Supreme Court law that provides an indigent criminal defendant with a

constitutional right to substitute counsel in the absence of an actual conflict of interest.

See Plumlee v. Masto, 512 F.3d 1204, 1211 (9th Cir. 2008) (“Plumlee has cited no


                                              17
Supreme Court case – and we are not aware of any – that stands for the proposition

that the Sixth Amendment is violated when a defendant is represented by a lawyer free

of actual conflicts of interest, but with whom the defendant refuses to cooperate

because of dislike or distrust.”). In fact, the Supreme Court has made it clear that the

Sixth Amendment does not guarantee “a ‘meaningful relationship’ between an accused

and his counsel.” Morris v. Slappy, 461 U.S. 1, 14 (1983). Thus, a disagreement with

counsel about trial strategy does not require substitution of counsel. See United

States v. Lott, 310 F.3d 1231, 1249 (10th Cir. 2002).

       Finally, to the extent Mr. Mackey also is challenging the voluntariness of his

waiver of counsel in claim three by arguing he was “effectively compelled” to proceed

pro se, he again fails to demonstrate he is entitled to relief. A defendant in a criminal

proceeding has a constitutional right to waive his right to counsel and to represent

himself. Faretta v. California, 422 U.S. 806, 817 (1975). A waiver may take the form

of an express statement relinquishing the right to counsel or, under certain

circumstances, a waiver can be implied from the facts of the case. See North Carolina

v. Butler, 441 U.S. 369 (1979). In order to be effective, a waiver of counsel must be

knowing, voluntary, and intelligent. See Iowa v. Tovar, 541 U.S. 77, 88 (2004).

       Whether a waiver is knowing, voluntary, and intelligent “depends in each case

upon the particular facts and circumstances surrounding that case, including the

background, experience, and conduct of the accused.” Edwards v. Arizona, 451 U.S.

477, 482 (1981) (internal quotation marks omitted). In the context of a criminal

proceeding that goes to trial, warnings regarding the pitfalls of proceeding without


                                            18
counsel must be rigorously conveyed. See Patterson v. Illinois, 487 U.S. 285, 299

(1988). Mr. Mackey bears the burden of proving that he did not competently and

intelligently waive his right to the assistance of counsel. See Tovar, 541 U.S. at 92.

      The Colorado Court of Appeals summarily rejected Mr. Mackey’s argument that

he was “effectively compelled” to proceed pro se. Mr. Mackey does not cite any

contradictory governing law set forth in Supreme Court cases or any materially

indistinguishable Supreme Court decision that would compel a different result. See

House, 527 F.3d at 1018. Therefore, he fails to demonstrate the state court’s

determination was contrary to clearly established federal law under § 2254(d)(1).

      Mr. Mackey also fails to demonstrate that the state court’s decision was based

on an unreasonable determination of the facts in light of the evidence presented under

§ 2254(d)(2). Mr. Mackey does not dispute the factual determinations that he filed a

motion asking to proceed pro se, the trial court held a hearing on the motion, he

requested to proceed pro se if alternate defense counsel was not appointed, and the

trial court granted him additional time at a later hearing to decide whether he wanted to

proceed pro se. The transcripts of those hearings reveal that the court questioned Mr.

Mackey extensively about his motion and desire to proceed pro se, thoroughly warned

him about the potential pitfalls of proceeding without counsel, and determined his

waiver was knowing, voluntary, and intelligent.

      Finally, Mr. Mackey fails to demonstrate the state court’s determination that he

was not “effectively compelled” to represent himself was based on an unreasonable

application of clearly established federal law under § 2254(d)(1). Based on the state


                                           19
court’s presumptively correct factual findings and the Court’s own review of the state

court record, it is clear that Mr. Mackey made a knowing, voluntary, and intelligent

choice to represent himself at trial. As a result, Mr. Mackey fails to demonstrate the

state court ruling “was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.”

Richter, 562 U.S. at 103.

IV. CONCLUSION

          For the reasons discussed in this order, Mr. Mackey is not entitled to relief on

his remaining claims. Accordingly, it is

          ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254, Docket No. 1, is denied and this case is dismissed with prejudice. It is

further

          ORDERED that there is no basis on which to issue a certificate of appealability

pursuant to 28 U.S.C. § 2253(c).

          DATED November 12, 2019.

                                                    BY THE COURT:


                                                     s/Philip A. Brimmer
                                                    PHILIP A. BRIMMER
                                                    Chief United States District Judge




                                               20
